Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
	Claim 1 is pending and canceled. Claims 2-21 are new. Claims 2-21 are pending. 

Allowable Subject Matter

Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the elements of the independent claims and the claims have not been determined to comprise unconventional activity under 101.
	The present claims are directed to executing buy or sell orders in a trading stack or queue. The claims recite the positioning or movement of the orders within the stack based on the price of an order at the top of the stack with regard to a threshold price. If the price of the order differs from a particular price by more than the threshold amount the order position is restricted by opening a space at the top of the stack and the appearance of the order at the top of the stack is modified. A subsequent order that 
	These claims are similar to, but narrower than, related applications that have been previously allowed by this examiner, in particular application 16/258216.
	The closest prior art is:
	Farrell (2005/0108141), Fradkov (2004/0024610), Waelbroeck (2004/0210511) and Mutz.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694